Exhibit 10.27
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (this “Agreement”) is made and entered
into as of                      ___, 2008, by and between Perot Systems
Corporation, a Delaware corporation (the “Company”), and                     
(the “Indemnitee”).
          WHEREAS, qualified persons are reluctant to serve organizations as
directors or officers or in other capacities unless they are provided with
adequate protection against risks of claims and actions against them arising out
of their service to and activities on behalf of such organizations;
          WHEREAS, the parties hereto recognize that the legal risks and
potential liabilities, and the threat thereof, associated with lawsuits filed
against persons serving the Company and/or its subsidiaries, and the resultant
substantial time, expense and anxiety spent and endured in defending lawsuits
bears no reasonable relationship to the compensation received by such persons,
and thus poses a significant deterrent and increased reluctance on the part of
experienced and capable individuals to serve the Company and/or its
subsidiaries;
          WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;
          WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually agree to indemnify such persons to the fullest extent permitted by
law, so that such persons will serve or continue to serve the Company and/or its
subsidiaries free from undue concern that they will not be adequately
indemnified; and
          WHEREAS, the Indemnitee is willing to serve, continue to serve and to
take on additional service for an on behalf of the Company on the condition that
the Indemnitee is indemnified according to the terms of this Agreement;
          NOW, THEREFORE, in consideration of the premises and of Indemnitee’s
agreement to provide services to the Company and/or its subsidiaries and
intending to be legally bound hereby, the parties hereto agree as follows:
          1. Certain Definitions:
     (a) Change in Control: shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power represented by the Company’s then outstanding Voting Securities
(other than a Perot Stockholder (as defined below) or any such person or any
affiliate thereof that is such a 30%





--------------------------------------------------------------------------------



 



beneficial owner as of the date hereof), or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 60% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company’s
assets.
     (b) Claim: any threatened, pending or completed action, suit or proceeding
(including any mediation, arbitration or other alternative dispute resolution
proceeding), whether instituted by or in the right of the Company or by any
other party, or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil (including intentional and unintentional tort claims), criminal,
administrative, investigative or other.
     (c) Expenses: include attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.
     (d) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was serving as [a member of the Board of Directors] [an
officer] of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise.
     (e) Independent Legal Counsel: a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the five years previous to the selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Claim for which Indemnitee is seeking
indemnification hereunder (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     (f) Perot Stockholder: includes Ross Perot, Ross Perot, Jr., HWGA, Ltd. or
any of their respective Affiliates and Associates (as such terms are defined in
Rule 12b-2 of the Securities Exchange Act of 1934, as amended).
     (g) Reviewing Party: (i) member or members of the Company’s Board of
Directors who is not a party to the particular Claim, issue or matter for which
Indemnitee is seeking indemnification, or (ii) Independent Legal Counsel.
     (h) Voting Securities: any securities of the Company which vote generally
in the election of directors.
          2. Basic Indemnification Arrangement.
     (a) In the event Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, against any and
all Expenses, liabilities, losses, judgments, fines, excise taxes, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, losses, judgments, fines, excise taxes, penalties or amounts paid
in settlement) of such Claim. If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”). Expense Advances shall be made without regard
to the ability of Indemnitee to repay such amounts. Any such Expense Advances
shall be made on an unsecured basis and be interest-free.
     (b) Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 hereof is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an Expense Advance pursuant to Section 2(a) shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party ultimately determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees and undertakes to reimburse the Company) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
members of the Company’s Board of Directors who are not a party to the
particular Claim, issue or matter for which Indemnitee is seeking
indemnification, and if there has been such a Change in Control (other than a
Change

- 3 -



--------------------------------------------------------------------------------



 



in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) or if
no such disinterested directors are available, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of Texas or Delaware having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. In the event that the Indemnitee does not commence such
litigation following a determination by the Reviewing Party, such determination
by the Reviewing Party shall be conclusive and binding on the Company and
Indemnitee.
     (c) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or Claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.
          3. Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company charter or
by-law provision now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees and expenses of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
          4. Indemnification for Additional Expenses. The Company shall, to the
maximum extent permitted by law, indemnify Indemnitee against any and all
expenses (including attorneys’ fees) and, if requested by Indemnitee, shall
(within ten business days of such request) advance such expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or Expense Advances under this Agreement or
any other agreement or Company charter or by-law provision now or hereafter in
effect relating to Claims for Indemnifiable Events, or (ii) recovering under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

- 4 -



--------------------------------------------------------------------------------



 



          5. Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.
          6. Burden of Proof. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.
          7. No Presumptions. For purposes of this Agreement, the termination of
any claim, action, suit or proceeding by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo contendere
or its equivalent shall not create a presumption that Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
          8. Nonexclusivity; Subsequent Change in Law. The rights of the
Indemnitee hereunder shall be in addition to any other rights Indemnitee may
have under the Company’s charter or by-laws or Delaware law, or otherwise. To
the extent that a change in Delaware law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s charter or by-laws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.
          9. D&O Liability Insurance. The Company currently maintains a
directors’ and officers’ liability insurance policy and intends to continue to
maintain such policies or replacements thereof as long as, in its sole
discretion, such coverages are economically feasible. To the extent the Company
maintains a directors’ and officers’ liability insurance policy or policies, and
as long as Indemnitee remains an officer or director of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms, to the maximum extent of the coverage available for any director or
officer of the Company. Further, after Indemnitee no longer serves as an officer
or director of the Company for any reason, the Company will use its commercially
reasonable efforts to continue to cover Indemnitee as a named insured under the
Company’s insurance policy or policies providing directors’ and officers’
liability insurance for a period of time that shall commence on the date of
termination and end on the date that is the sooner of (i) six years after the
date of termination, or (ii) the date on which the Company ceases to maintain an
insurance policy providing directors’ and officers’ liability insurance.

- 5 -



--------------------------------------------------------------------------------



 



          10. Amendments; Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
          11. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          12. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors or assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal or legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director of the Company.
          13. Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.
          14. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
[Signature page follows]

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth above.

                  PEROT SYSTEMS CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                INDEMNITEE    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

- 7 -